 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet I



                                                UNITED STATES DISTRICT COURT                                                                 FEB O5 2020
                                                                              · ·        f                                                Cle11<, U.S District Court
                                                                             Dtstnct o Montana                                               District Of Montana
                    UNITED STATES OF AMERICA                                         )       AMENDED JUDGMENT IN A                            c~h CASE
                                          v.                                         )
                                                                                     )       Case Number: CR 14-96-GF-BMM-14
                      EDUARDO OCEGUEDA-RUIZ
                                                                                     )
                                                                                             USM Number: 13442-046
                                               6/3/2015                              )
 Date of Original Judgment:                                                                  Joshua S. Van de Watering
                                               (Or Date of last Amended Judgment)
                                                                                     )
                                                                                             Defendant's Attorney
                                                                                     )
 Reason for Amendment:
 D                                                                                   )
       Correction of Sentence on Remand (18 U.S.C. 3742(f)(l) and (2))
                                                                                     )
                                                                                             D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
 D     Reduction of Sentence for Changed Circumstances (Fed. R. Crim                         D   Modification of Imposed Term of Imprisonment for Extraordinary and
       P 35(b))                                                                      )           Compelling Reasons ( 18 U.S.C. § 3582(c)(l))
D                                                                                    )
       Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                   D   Modification of Imposed Term oflmprisonment for Retroactive Amendment(s)
                                                                                     )
D      Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                         to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                                     )
                                                                                     )       ~ Direct Motion to District Court Pursuant ~ 28 U.S.C. § 2255 or
                                                                                               D 18 U.S.C. § 3559(c)(7)
                                                                                     )
                                                                                             D Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
r!f    was found guilty on count(s)             1, 5, 20, 21 and 22 of the Indictment
       after a plea ofnot guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                         Nature of Offense                                                                    Offense Ended                    Count
 •21 U.S.C. §§ 846, 841(b)(1)(A)         Conspiracy to Possesswith Intent to Dis1ribute and to Dlst~bute Methamphetamine       9/26/2014                      1
 ·21   u.s.c. §§ B41(a)(1), (b)(1)(AI    Possession with Intent to Distribute Methamphetamine                                  9/26/2014                      5
 18 u.s.c. §§ 2, 924(c)(1(A)(ii)        Possession of a Firearm in Furtherance of a Drug Trafficking Crime                     9/26/2014                      20
       The defendant is sentenced as provided in pages 2 through -'- ~7 - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
                                                                           -------------------------··--
D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ D is                                 Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 2/4/2020




                                                                                              g    re of Judge
                                                                                             Brian Morris, United States District Judge
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet IA                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                               Judgment -   Page     2        of
DEFENDANT: EDUARDO OCEGUEDA-RUIZ
CASE NUMBER: CR 14-96-GF-BMM-14

                                         ADDITIONAL COUNTS OF CONVICTION
Title & Section                 Nature of Offense                           Offense Ended                Count
·1s u~B:J.;~\JWl&lk-ki,..v•••"i"aijiijfu,· ·:.                              ~~_6,S014;?;~ • ._:fflti.~
'18 U.S.C. § 922(g)(1), 924      Illegal Alien in Possession of a Firearm   9/26/2014                    22
;::~ :./~_-;ESi_l\!                 '...: ·~~:;--~'Jit91!!f~-:_".,,~
 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 2 - Imprisonment                                                                            (NOTE: Idenlify Changes with Asterisks(•))
                                                                                                                  Judgment -   Page _   __c3"----- of _ _?__
 DEFENDANT: EDUARDO OCEGUEDA-RUIZ
 CASE NUMBER: CR 14-96-GF-BMM-14

                                                                    IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
• 21 Omonths. This tenn consists of 150 months imprisonment on Counts 1 and 5; 60 months imprisonment, consecutive on Count 20; 120 months imprisonment
on Count 21 and 120 months imprisonment on Count 22. The custody terms on Counts 1, 5, 21 and 22 shall run concurrently: the 60-month custody term on
Count 20 shall run consecutive. Upon the defendant's release from custody, it is ordered that the defendant be remanded to the custody and control of the Bureau
of Immigration and Customs Enforcement as it has been established that the defendant is an alien who may be subject to deportation proceedings.


 l!1     The court makes the following recommendations to the Bureau of Prisons:

• Defendant be placed at a Bureau of Prisons facility nearest Los Angeles, California.




 i!f    The defendant is remanded to the custody of the United States Marshal.

 D      The defendant shall surrender to the United States Marshal for this district:
        D      at                                      D     a.m.       D     p.m.       on
        D      as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        D      before 2 p.m. on

        D      as notified by the United States Marshal.

        D      as notified by the Probation or Pretrial Services Office.



                                                                        RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                                    to
at                                                          with a certified copy of this judgment.




                                                                                                             UNITED ST ATES MARSHAL


                                                                                By
                                                                                                        DEPUTY UNITED STATES MARSHAL
     AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                          Sheet 3 - Supervised Release                                                        (NOTE: Identify Changes with Asterisks(*))
                                                                                                          Judgment-Page    _4 .       of         7
     DEFENDANT: EDUARDO OCEGUEDA-RUIZ
     CASE NUMBER: CR 14-96-GF-BMM-14
                                                            SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     *5 years on Counts 1, 5 and 20, and 3 years on Counts 21 and 22, all concurrent.




                                                       MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
            substance abuse. (check if applicable)
4.     D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D    You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/[8) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                         Judgment-Page - ~ _ o f
DEFENDANT:            EDUARDO OCEGUEDA-RUIZ
CASE NUMBER:            CR 14-96-GF-BMM-14


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 30 - Supervised Release                                             (NOTE: Identify Changes with Asterisks (tc))
                                                                                            Judgment-Page    ~-6__      of          7
DEFENDANT: EDUARDO OCEGUEDA-RUIZ
CASE NUMBER: CR 14-96-GF-BMM-14

                                        SPECIAL CONDITIONS OF SUPERVISION

 •1. The defendant shall submit his person, residence, vehicles, and papers, to a search, with or without a warrant by any
 probation officer based on reasonable suspicion of contraband or evidence in violation of a condition of release. Failure to
 submit to search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be
 subject to searches pursuant to this condition. The defendant shall allow seizure of suspected contraband for further
 examination.

 '2. You must immediately report to United States Immigration and Customs Enforcement and follow all their instructions
 and reporting requirements until any deportation proceedings are completed.

 •3_ You must seek proper documentation from United States Immigration and Customs Enforcement authorizing you to
 work in the United States.

 •4_ If you are ordered deported from the United States, you must remain outside the United States, unless legally
 authorized to reenter. If you reenter the United States, you must report to the nearest probation office within 72 hours after
 you return.
 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 5 - Criminal Monetary Penalties                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                         Judgment -   Page      6       of _ _..L__ _
 DEFENDANT: EDUARDO OCEGUEDA-RUIZ
 CASE NUMBER: CR 14-96-GF-BMM-14
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                    JVT A Assessment*      Fine                                  Restitution
TOTALS             $   '400,00                   $   NIA                  $ WAIVED                            $   NIA

 D The determination ofrestitution is deferred until          ---
                                                                         An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                      Restitution Ordered                          Priority or Percentage




TOTALS                               $                         0.00        $                         0.00


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or tine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2( f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g),

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D    the interest requirement is waived for         D fine       D restitution.
     D    the interest requirement for the       D     fine    D   restitution is modified as follows:



• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and 113A of Title I 8 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks{*))
                                                                                                           Judgment- Page        _7_    of        7
 DEFENDANT: EDUARDO OCEGUEDA-RUIZ
 CASE NUMBER: CR 14-96-GF-BMM-14


                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

 A    D       Lump sum payment of$                            due immediately, balance due

              D   not later than ___________ , or
              D   in accordance with D C, D D, D E, or                       D F below; or

 B    D       Payment to begin immediately (may be combined with         •    C,      D   D, or D      F below); or

 C    D       Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $       _ _ _ . _ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D      Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $ -~-~~ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
             tenn of supervision; or

E     D      Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     (!j'   Special instructions regarding the payment of criminal monetary penalties:

               While incarcerated, criminal monetary penalty payments are due during imprisonment at the rate of not less than
               $25 per quarter, and payment shall be through the Bureau of Prisons' Inmate Financial Responsibility Program.
               Criminal monetary payments shall be made to the Clerk, United States District Court, Missouri River Courthouse,
               125 Central Avenue West, Ste. 110, Great Falls, MT 59404, ..Assessment Eduardo Ocegueda-Ruiz••.


Unless the court has expressly ordered otherwise) if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount. Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




payments shall be applied i~ th, following order: (I) assessment, (2) restitution principal! (3) restitution interest, (4) fine principal, (5) fine
mterest, (6) commumty rest1tut10n, (7) JVTA assessment, (8) penalties, and (9) costs, me udmg cost of prosecution and court costs.
